UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6286


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ASMAR NAFIS NEWSOME, a/k/a Shorty,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:10-cr-00053-RGD-FBS-1)


Submitted:   May 21, 2015                     Decided:   May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Asmar Nafis Newsome, Appellant Pro Se.     Amy Elizabeth Cross,
Special Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Asmar    Nafis    Newsome       appeals     the    district     court’s     orders

denying relief on his motion for a sentence reduction under 18

U.S.C.     § 3582(c)         (2012)     and       denying      his      motion      for

reconsideration.        We     have    reviewed        the   record   and   find    no

reversible     error.          See    U.S       Sentencing     Guidelines        Manual

§ 1B1.10(b)(2),       p.s.    (2014).           Accordingly,    we    affirm.       We

dispense     with   oral      argument      because      the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2